       Case 2:20-cv-00537-DSC Document 6-1 Filed 05/18/20 Page 1 of 1
    DEPARTMENT OF HEALTH & HUMAN SERVICES                      Office of the Secretary

                                                                                           Assistant Secretary for Public Affairs
                                                                                           Washington, D.C. 20201



                                                                           December 3, 2019

Case No. 2020-00267-FOIA-PHS
Received Date: December 3, 2019

Debra Parrish
788 Washington Road
Pittsburgh, PA 15228

Dear Debra Parrish,

This acknowledges receipt of your Freedom of Information Act (FOIA) request received by this office on
the date above. Your request has been assigned a case number based on its receipt in this office. Your
request, which is summarized below:

"... please provide the following items:
     1. A copy or any presentation that was handed out or displayed during the training session.
     2. A copy of any audio or video recording of Mr. Osborne’s training session.
     3. A copy of any materials provided by Mr. Osborne as part of the training session.
     4. A list of the attendees of the foregoing ALJ training conducted by Stanley Osborne, Jr ... "

Pursuant to 45 CFR 5.35 (c) your request falls under “unusual circumstances” in that the records you seek
are maintained outside of this office and our staff has not yet searched for and collected the responsive
records from the office most likely to maintain the records. The actual processing time will depend on the
complexity of your request and whether sensitive records, voluminous records, extensive search, and/or
consultation with other U.S. Department of Health and Human Services (HHS) components involved.

You can learn more about the FOIA and the HHS FOI regulations at the following web address:
http://www.justice.gov/oip/foia-resources and http://www.hhs.gov/foia/45cfr5.html/.

The FOIA and HHS FOI regulations allow agencies to recover part of the costs of processing FOIA
requests. There may be a charge for these records. If you have been classified as a: Category I Requester
(commercial use requesters), you will be charged for duplication, search time, and review time; Category
II Requestor (news media, educational, or scientific requesters) you will be charged for duplication only
after the first 100 pages; and Category III Requester (all other), you will be charged for duplication (after
the first 100 pages), and search (after the first two hours). For more information see
http://www.hhs.gov/foia/fees/index.html.

If you have any questions, please call (202) 260-6933, or email us at foiarequest@psc.hhs.gov.

                                                                   Sincerely,

                                                                   Ray Noussoukpoe
                                                                   Government Information Specialist
                                                                   Freedom of Information Act Services
